Citation Nr: 0600201	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung disabilities due 
to asbestos exposure, to include asbestosis and chronic 
obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1956 to August 1960. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. While the 
veteran requested a travel board hearing on his VA Form 9, he 
subsequently agreed to a video hearing, which was held in 
November 2004, and the transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In June 2001 the veteran initiated his claim for service 
connection for asbestosis and chronic obstructive pulmonary 
disease (COPD) claiming that his exposure to asbestos as a 
jet engine mechanic in the Air Force caused his current 
respiratory diseases. Specifically, he claims his conditions 
resulted from exposure to asbestos found in jet engine parts 
and brake linings. He also claims he could have been exposed 
to asbestos while on fire detail assignments. The veteran 
also testified during his November 2004 video hearing, 
however, that he may have been exposed to asbestos after 
service as a civilian airplane engine mechanic. 

Initially, the Board notes that the veteran's alleged in-
service exposure to asbestos has not been verified. Attempts 
were made by the VA to retrieve his service medical records, 
but they are unavailable due to a fire related incident. The 
veteran's DD-214 confirms his military occupational specialty 
as an airplane engine mechanic and also confirms his last 
duty station was at Stewart Air Force Base.  The veteran has 
submitted a printout of New York "jobsites" where 
individuals were exposed to asbestos.  Stewart Air Force Base 
is on the list, but there is no indication of which 
occupations this list purports to include or which time 
periods, so it is not definitive evidence of exposure. 

In June 2002, the veteran underwent a CT scan by private 
physician Dr. JD who opined that the scan revealed, "pleural 
plaque seen in the left lung base in a pattern suggestive of 
asbestos exposure." In a November 2003 medical statement, 
private physician Dr. NK mentioned the June 2002 CT 
concluding it was indicative of asbestos exposure. 
Additionally, in a December 2003 correspondence, private 
physician Dr. CLR concluded:

I have reviewed the military records and based upon 
these findings, it is more likely than not that this 
gentleman suffers from asbestos condition which is 
directly related to his exposure to asbestos while 
serving in the United States military.

The VA outpatient treatment records from February 1998 to 
December 2001 show a diagnosis of COPD in February 1999 and 
continued treatment thereafter. As part of his treatment, the 
veteran enrolled in a VA clinic designed to assist smokers 
quit excessive tobacco use. No VA examination has been 
afforded to the veteran to address the possibility of 
asbestos exposure or any link between exposure and the 
veteran's current respiratory disorders.

The veteran's alleged in-service asbestos exposure is just as 
plausible as the possibility of post-service exposure. Even 
if in-service asbestos exposure is conceded, there is no 
medical evidence diagnosing an asbestos-caused disease or 
injury. The private medical statements offered by Drs. JD, 
NK, and CLR do not conclusively diagnose asbestosis or any 
other asbestos-related disease, nor do they link the 
veteran's COPD with his alleged asbestos exposure. 
Furthermore, even if a disease can be linked to asbestos 
exposure, there is no medical opinion addressing whether such 
disease is more likely than not related to possible in-
service asbestos exposure rather than post-service exposure. 
VA examination is needed.  

Accordingly, the case is REMANDED for the following:

1.  Tell the veteran to submit to VA copies of 
any evidence in his possession relevant to 
this claim.  

2. The RO should schedule the veteran for a 
respiratory examination. The claims folder and 
a copy of this Remand must be made available 
to, and be reviewed by, the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

The examiner should note and comment on the 
findings by the private physicians, Dr. JD, 
Dr. NK, and Dr. CLR. The examiner should 
provide a medical opinion as to each of the 
following:
?	Does the veteran have any physical 
indications of exposure to asbestos 
as reported by Dr. JD, Dr. NK, and 
Dr. CLR? 
?	If so, is it as likely as not that 
the exposure to asbestos caused 
either the veteran's COPD or any 
other respiratory disorder? 
?	If so, is it at least as likely as 
not that the veteran's possible 
exposure to asbestos during service 
caused the respiratory conditions 
rather than any possible post-
service asbestos exposure as 
reported by the veteran? 

It would be helpful if the physician would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided.

3. Following the above, the RO should then 
readjudicate the issue of entitlement to 
service connection for asbestosis and COPD. If 
the benefit sought remains denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the case 
(SSOC) and afforded the opportunity to 
respond. The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. 

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


